
	
		II
		111th CONGRESS
		1st Session
		S. 1711
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24, 2009
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide tax incentives for making homes more water-efficient, for building
		  new water-efficient homes, for public water conservation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Efficiency and Conservation
			 Investment Act of 2009.
		2.Residential water efficiency
			 credit
			(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code is amended by inserting after section
			 30D the following new section:
				
					30E.Residential water efficiency
				credit
						(a)Allowance of creditIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 50 percent of the qualified water efficiency property
				expenditures paid or incurred during such taxable year.
						(b)LimitationThe credit allowed under this section with
				respect to any taxpayer for any taxable year shall not exceed $750.
						(c)Qualified water efficiency property
				expendituresFor purposes of
				this section—
							(1)In generalThe term qualified water efficiency
				property expenditures means expenditures for qualified water efficiency
				property which is—
								(A)installed on or in connection with a
				dwelling unit located in the United States that is owned by the taxpayer
				(without regard to whether any other person occupies such dwelling unit as a
				residence), and
								(B)originally placed in service by the
				taxpayer.
								Such term includes expenditures for
				labor costs properly allocable to the onsite preparation, assembly, or original
				installation of such property.(2)Qualified water efficiency
				propertyThe term
				qualified water efficiency property means—
								(A)property which meets the national
				efficiency standards and specifications for residential water-using fixtures,
				appliances, and devices under the WaterSense program of the Environmental
				Protection Agency that are in effect on the date of purchase of such property,
				but only if such property improves water efficiency by no less than 20 percent
				over standard models of similar water-using fixtures and appliances as
				determined by the Administrator of such Agency, and
								(B)water efficient landscaping which is
				installed by a landscape irrigation professional certified by such WaterSense
				program and which reduces water use by no less than 50 percent, as certified by
				such professional.
								(3)State water efficiency
				standardsIn the case of a
				State that has mandatory water efficiency standards for any property that are
				more stringent than the standards and specifications described in paragraph
				(2), property installed on or in connection with a dwelling unit that is
				located in such State must meet such water efficiency standards of such State
				in order to be treated as qualified water efficiency property for purposes of
				this section.
							(d)Special rulesFor purposes of this section—
							(1)Joint ownership of water efficiency
				items
								(A)In generalAn expenditure shall not fail to be treated
				as a qualified water efficiency property expenditure merely because such
				expenditure was made with respect to 2 or more dwelling units.
								(B)Allocation of expendituresIn the case of an expenditure made with
				respect to 2 or more dwelling units, for purposes of determining the credit
				allowable under this section, such expenditure shall be allocated among such
				dwelling units in proportion to the amount of the expenditure made for each
				dwelling unit.
								(2)Refunds disregarded in the administration
				of Federal programs and federally assisted programsAny credit or refund allowed or made to any
				individual by reason of this section shall not be taken into account as income
				and shall not be taken into account as resources, for purposes of determining
				the eligibility of such individual or any other individual for benefits or
				assistance, or the amount or extent of benefits or assistance, under any
				Federal program or under any State or local program financed in whole or in
				part with Federal funds.
							(3)Basis adjustmentsFor purposes of this subtitle, if a credit
				is allowed under subsection (a) for any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
							(4)Denial of double benefit
								(A)In generalNo deduction or credit under any other
				provision of this chapter shall be allowed with respect to the amount of any
				qualified water efficiency property expenditure taken into account under this
				section.
								(B)Rebate programsThe amount of any qualified water
				efficiency property expenditure for which an individual is reimbursed under any
				Federal government program shall not be taken into account for purposes of
				determining the credit under subsection (a) with respect such
				individual.
								(e)Application with other credits
							(1)Business credit
								(A)Business credit treated as part of general
				business creditSo much of
				the credit which would be allowed under subsection (a) for any taxable year
				(determined without regard to this subsection) that is attributable to property
				of a character subject to an allowance for depreciation shall be treated as a
				credit listed in section 38(b) for such taxable year (and not allowed under
				subsection (a)).
								(B)Disallowance of depreciationIn the case of an expenditure for property
				described in subparagraph (A) with respect to which a credit is allowed under
				section 38(b) by reason of such subparagraph, the depreciation allowance for
				such property in all taxable years shall be zero and no deduction shall be
				available under section 167 with respect to such property.
								(2)Personal credit
								(A)In generalFor purposes of this title, the credit
				allowed under subsection (a) for any taxable year (determined after application
				of paragraph (1)) shall be treated as a credit allowable under subpart A for
				such taxable year.
								(B)Limitation based on amount of
				taxIn the case of a taxable
				year to which section 26(a)(2) does not apply, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall not exceed the excess of—
									(i)the sum of the regular tax liability (as
				defined in section 26(b)), plus
									(ii)the sum of the credits allowable under
				subpart A (other than this section and sections 23, 25D, 30, 30B, and 30D) and
				section 27 for the taxable year.
									(f)TerminationThis section shall not apply with respect
				to any property placed in service after December 31,
				2014.
						.
			(b)Conforming amendments
				(1)Section 24(b)(3)(B) of the Internal Revenue
			 Code of 1986 is amended by striking and 30D and inserting
			 , 30D, and 30E.
				(2)Section 25(e)(1)(C)(ii) of such Code is
			 amended by inserting 30E, after 30D,.
				(3)Section 25B(g)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
				(4)Section 904(i) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
				(5)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(38)to the extent provided in section
				30E(d)(3).
						.
				(6)Section 1400C(d)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
				(c)Credit To be part of business
			 creditSection 38(b) of the
			 Internal Revenue Code of 1986 is amended by striking plus at the
			 end of paragraph (34), by striking the period at the end of paragraph (35) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(36)the portion of the residential water
				efficiency credit to which section 30E(e)(1)
				applies.
					.
			(d)Clerical amendmentThe table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 30D the following new
			 item:
				
					
						Sec. 30E. Residential water
				efficiency
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2009.
			3.New water efficient home credit
			(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					45R.New water efficient home credit
						(a)Allowance of creditFor purposes of section 38, in the case of
				an eligible contractor, the new water efficient home credit for the taxable
				year is an amount equal to $1,500 for each qualified new water efficient home
				which is—
							(1)constructed by such eligible contractor,
				and
							(2)acquired by a person from such eligible
				contractor during the taxable year.
							(b)DefinitionsFor purposes of this section—
							(1)Eligible contractorThe term eligible contractor
				means a person who is certified as a builder partner under the WaterSense
				program of the Environmental Protection Agency and who is—
								(A)the person who constructed the qualified
				new water efficient home, or
								(B)in the case of a qualified new energy
				efficient home which is a manufactured home, the manufactured home producer of
				such home.
								(2)Qualified new water efficient
				homeThe term qualified
				new water efficient home means a dwelling unit—
								(A)located in the United States,
								(B)the construction of which is substantially
				completed after the date of the enactment of this section, and
								(C)which is certified by the Environmental
				Protection Agency as complying with the Final Water-Efficient Single-Family New
				Home Specification issued by such Agency.
								(3)ConstructionThe term construction includes
				substantial reconstruction and rehabilitation.
							(4)AcquireThe term acquire includes
				purchase.
							(c)Certification
							(1)Method of certificationA certification described in subsection
				(b)(2)(C) shall be made in accordance with guidance prescribed by the
				Secretary, after consultation with the Administrator of the Environmental
				Protection Agency. Such guidance shall specify procedures and methods for
				calculating water and cost savings.
							(2)FormAny certification described in subsection
				(b)(2)(C) shall be made in writing in a manner which specifies in readily
				verifiable fashion the water efficient components (including toilets, faucets,
				other plumbing fixtures and appliances, hot water delivery, landscape design,
				and irrigation systems) installed and their respective rated water efficiency
				performance.
							(d)Basis adjustmentFor purposes of this subtitle, if a credit
				is allowed under this section in connection with any expenditure for any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so determined.
						(e)Coordination with other
				creditsExpenditures taken
				into account under section 45L, 47, or 48(a) shall not be taken into account
				under this section.
						(f)Rebate programsThe amount of the credit allowed under
				subsection (a) to an eligible contractor with respect to any qualified new
				water efficient home shall be reduced, but not below zero, by the amount of any
				reimbursement which such contractor receives under any Federal government
				program for the construction of such home or for expenditures relating to such
				construction.
						(g)TerminationThis section shall not apply to any
				qualified new water efficient home acquired after December 31,
				2014.
						.
			(b)Credit To be part of general business
			 creditSection 38(b) of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the new water efficient home credit
				determined under section
				45R.
					.
			(c)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Sec. 45R. New water efficient
				home
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to homes acquired after December 31, 2009.
			4.Water conservation bonds
			(a)In generalSection 54D of the Internal Revenue Code of
			 1986 is amended—
				(1)by striking energy conservation
			 bond each place it appears in subsections (a), (b), and (d), and
			 inserting energy and water conservation bond,
				(2)by inserting and water after
			 Qualified
			 energy in the heading,
				(3)by striking State or local
			 government in subsection (a)(2) and inserting State, local
			 government, or water district,
				(4)by striking $3,200,000,000
			 in subsection (d) and inserting $4,000,000,000, of which not less than
			 20 percent shall be used for qualified conservation purposes described in
			 subsection (f)(1)(F), and
				(5)by adding at the end of subsection (f)(1)
			 the following new subparagraph:
					
						(F)Expenditures incurred for purposes
				of—
							(i)reducing water consumption by a public
				building or facility by not less than 30 percent,
							(ii)advanced water metering infrastructure,
				including the purchase, installation, and commissioning of advanced water
				meters and related software and infrastructure,
							(iii)investigation, design, or construction of a
				qualified groundwater remediation, desalination, or recycled water facility or
				system,
							(iv)increasing energy efficiency or the
				generation and use of renewable energy in the management, conveyance, or
				treatment of water, wastewater, or stormwater,
							(v)reducing water loss in a water distribution
				system, including training water system personnel, annual testing and
				calibration of meters, detecting and repairing leaks, and purchase and
				installation of related equipment, or
							(vi)establishing or improving a system for
				volumetric billing to enable utilities to base retail residential customer
				bills in whole or in part on the volume of metered water
				deliveries.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			5.Arbitrage rules not to apply to prepayments
			 for electricity
			(a)In generalSubsection (b) of section 148 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Safe harbor for prepaid electricity supply
				contracts
						(A)In generalThe term investment-type
				property does not include a prepayment under a qualified electricity
				supply contract.
						(B)Qualified electricity supply
				contract
							(i)In generalFor purposes of this paragraph, the term
				qualified electricity supply contract means—
								(I)any contract entered into by a water or
				sewer utility to acquire electricity for the use of such utility in providing
				water or sewer services to its customers, if such contract provides that the
				provider of such electricity under the contract will use not less than 75
				percent of the prepayment described in subparagraph (A) to acquire, construct,
				or improve a qualified renewable energy facility, and
								(II)any contract to acquire electricity which
				is not described in subclause (I) which the Secretary determines does not
				constitute property of the type intended to be described in paragraph
				(2)(D).
								(ii)Water or sewer utilityThe term water or sewer
				utility means a utility which is a governmental unit or is owned by a
				governmental unit and which provides—
								(I)water for residential, commercial,
				irrigation, or industrial use, or
								(II)sewer services for residential, commercial,
				or industrial use,
								to retail or wholesale customers in the
				service territory of such utility.(iii)Qualified renewable energy
				facilityThe term
				qualified renewable energy facility means a qualified facility
				within the meaning of section 45(d) (without regard to paragraphs (8) and (10)
				thereof, to the placed in service date of such facility, and to the person who
				owns such facility) which is located in the United States.
							(iv)Use of water or sewer utilityFor purposes of clause (i)(I), a contract
				shall be treated as providing electricity for the use of a water or sewer
				utility if the sum of—
								(I)the total number of kilowatt hours of
				electricity purchased under such contract and any other contracts for the
				purchase of electricity by such utility in effect on the date of the execution
				of such contract, plus
								(II)the amount of electricity expected to be
				generated by any generating facilities owned and used by such utility,
								does not exceed by more than 10 percent
				the total kilowatt hours of electricity expected to be used by such utility
				during the term of such contract for the purpose of providing water or sewer
				services to its customers or for resale to other water or sewer utilities for
				their use (and not for resale to any entity that is not a water or sewer
				utility).(C)Other rulesRules similar to the rules of subparagraphs
				(D)(ii), (G), and (I) of paragraph (4) shall apply for purposes of this
				paragraph.
						.
			(b)Private loan financing test not To apply to
			 prepayments for electricityParagraph (2) of section 141(c) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking or at the end of
			 subparagraph (B),
				(2)by striking the period at the end of
			 subparagraph (C) and inserting , or, and
				(3)by adding at the end the following new
			 subparagraph:
					
						(D)is a qualified electricity supply contract
				(as defined in section
				148(b)(5)).
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
			
